IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39397

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 635
                                                )
       Plaintiff-Respondent,                    )     Filed: September 14, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ZACHARY JUDE SAYA,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order revoking probation and requiring execution of unified sentence of six years,
       with two years determinate, for delivery of controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Zachary Jude Saya pled guilty to delivery of a controlled substance.         Idaho Code
§ 18-2732(a)(1)(A). The district court imposed a unified sentence of six years, with two years
determinate; however, the court suspended the sentence and placed Saya on probation.
Approximately four months later, Saya admitted to violating several terms of the probation, but
the district court continued probation with the condition that Saya serve thirty days in jail.
Almost two years later, Saya was again found to have violated the terms of the probation. The
district court again continued the probation with the condition that Saya serve ten days in jail.
Subsequently, Saya was once again found to have violated several terms of the probation. The
district court consequently revoked probation and ordered execution of the original sentence, but


                                               1
retained jurisdiction with the recommendation that Saya participate in a rider program. At the
conclusion of the period of retained jurisdiction, the district court placed Saya back on probation.
Several months later, Saya was found to have violated the terms of the probation. The district
court revoked probation and ordered execution of the original sentence. Saya filed an Idaho
Criminal Rule 35 motion for reduction of sentence, which the district court denied. Saya now
appeals, contending the district court abused its discretion in revoking probation and that his
sentence is excessive.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869,
871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original


                                                 2
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed, as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Saya’s original sentence without modification.       Therefore, the order revoking
probation and directing execution of Saya’s previously suspended sentence is affirmed.




                                                3